Dissenting Opinion by
Judge Kbameb :
I respectfully dissent. The basic premise on which the principle of due process of law is based is fairness. Fairness requires that the parties to a controversy under our adversary system know at what point in the proceeding the case is decided. Fairness requires that there be some point in the process of determining rights, duties and responsibilities when both the citizens and the governmental agencies understand that the issues have been resolved with some finality. It seems to this writer that the very purpose of the many rules and regulations promulgated either by the Legislature *218or by regulatory agencies is to provide guidelines so that tbe parties know bow and when a case is decided. We have witnessed in tbe last decade a strong movement towards tbe codification and standardization of time limits in appellate procedures, and a governmental attempt to alleviate confusion and arbitrary actions by regulatory agencies.
Today tbe majority bas permitted tbe Environmental Hearing Board (Board) to grant a reconsideration long after tbe time limit (as set by a Board regulation) within wbicb reargument may be granted.1 In violation of its own rules tbe Board bas permitted tbe reconsideration of this case wbicb Betblebem Mines Corporation (Betblebem) bad a right to believe bad been finally determined. Furthermore, tbe Board failed to state tbe compelling and persuasive reasons required by its regulations as tbe basis for such reconsideration. In this case, tbe Board permitted tbe Department of Environmental Resources (DER) to file its petition nine days late and granted reconsideration 22 days later; but tbe majority apparently would have allowed tbe Board to grant reconsideration at any time. Whether tbe Board permits an improper reconsideration of its adjudication nine days late, or nine months late, it has committed a patent error of law. An erroneous order of reconsideration should be deemed to be. a nullity and not be deemed to be enforceable as interlocutory.
Tbe majority specifically states that it is not deciding whether tbe Board bas tbe power and authority to grant reargument. This writer recognizes that tbe *219statute is silent on any specific power to grant reargument. However the statute does permit the Board to establish rules and regulations.2 Once the Board establishes such a rule, as it did, providing for a ten-day limitation, the parties to the case should be bound by. that rule. While I fully recognize the principle that an adjudicator cannot waive a statutory time limitation but may waive its regulatory rules, there must be something on the record to indicate an extraordinary reason for the waiving of such rule. There is nothing in the record of this case which would indicate anything extraordinary other than the fact that DER believes the result of the Board’s adjudication is unfavorable to DER.
The majority cites Royal Pioneer Ind., Inc. v. Workmen’s Compensation Appeal Board, 11 Pa. Commonwealth Ct. 132, 134, 309 A. 2d 831, 832 (1973), for the proposition that “a reviewing court should hesitate to act before the administrative process has been completed.” I agree with that position; however, I believe that in this case the administrative process was completed when the Board issued its adjudication on April 18, 1973. The permitted reopening of this case by the Board, from my point of view, was an error of law, especially without a showing in the record of a compelling and persuasive reason. Having come to the conclusion that the Board’s adjudication was final, it makes no sense to this writer to put Bethlehem through all of the time and expense of what could be a long proceeding, the result of which is to give DER the benefit of hindsight, and to permit it to bolster its position a second time merely because the original result was unfavorable. Insofar as procedural rules are concerned, DER is in no different position than any citizen before *220the Board; it should not be restricted to lesser rights and it should not be granted more rights. When DEB failed to timely present a petition for reargument, it lost that right unless it could show some extraordinary reason which would permit the Board to reconsider its adjudication in the interest of justice. In a recent case, Kentucky Fried Chicken of Altoona, Inc. v. Unemployment Compensation Board of Review, 10 Pa. Commonwealth Ct. 90, 309 A. 2d 165 (1973), we held that a regulatory agency could not change its adjudication without following all of the procedural rules applicable, including time limitations, and without providing all of the elements of due process of law.
In summary, I would determine that the adjudication of the Board was a final order, and that in reopening the case, the Board committed an error of law. Therefore, I would deny the motion to quash. ,

 See Regulations of the Environmental Hearing Board, Title 25, Rules and Regulations, Part I, Sub-part A, Article III, Chapter 21, Section 21.32(g), 2 Pa. B. 932, which reads as follows: “The Board may at any time on its own notion [sic], or upon application of counsel, within ten (10) days after a decision has been rendered, grant reargument before the Board en bane. Such action will be taken only for compelling and persuasive reasons.”


 See Administrative Code of 1929, April 9, P. L. 177, Art. XIX-A, §1921-A, Added 1970, December 3, P. L. 834, §20, 71 P.S. §510-21.